Citation Nr: 0819499	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-18 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Ernest Lee, Associate Counsel







INTRODUCTION

The veteran had active service from April 1962 to April 1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDING OF FACT

The medical evidence shows that the veteran suffers from 
Level II hearing loss in each ear.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
bilateral hearing loss have not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.85, 4.86 Diagnostic Code 
6100 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks a compensable rating for bilateral hearing 
loss.  The RO assigned a noncompensable disability rating in 
December 2006.  The veteran contends that his hearing loss is 
severe enough to warrant a compensable disability rating.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations. 
See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify 
the various disabilities.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the disability.  38 C.F.R. § 4.1.  

Furthermore, according to the United States Court of Appeals 
for Veterans Claims (hereinafter "Court"), when an appeal 
ensues from the veteran's disagreement with the initial 
rating assigned in connection with his original grant of 
service connection, as in the present case, the potential for 
the assignment of separate, or "staged," ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
However, the Board finds staged rating would not be 
applicable in this case.

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).  Examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  See 38 C.F.R. § 4.85.  

The results are then analyzed using tables contained in 
38 C.F.R. § 4.85, Diagnostic Code 6100.  "Puretone threshold 
average,'' as used in Tables VI and VIa, is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, 
divided by four.  This average is used in all cases to 
determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  The appropriate rating is 
then determined by finding the intersection point for the two 
Roman numeral designations using Table VII.  

For exceptional patterns of hearing impairment, 38 C.F.R. 
§ 4.86 provides as follows:

(a) When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.

(b) When the puretone threshold is 30 decibels or less at1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

The only relevant medical evidence of record consists of the 
authorized audiological evaluation in December 2006.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
90
95
LEFT
25
30
40
85
85

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The average pure tone hearing loss on the authorized 
audiology exam in December 2006 was 63.75 decibels in the 
right ear and 60 decibels in the left ear.  

Under Table VI contained in Diagnostic Code 6100, the right 
ear average pure tone thresholds and speech recognition 
scores correspond to numeric designation of II and the scores 
for the left ear correspond to a numeric designation of II.

The intersection point for these categories under Table VII 
shows that the level II hearing loss in each ear does not 
meet the criteria for a compensable rating.  In addition, an 
exceptional pattern of hearing loss which would warrant 
evaluation under 38 C.F.R. § 4.86 is not shown.  Accordingly, 
the Board concludes that the schedular criteria for a 
compensable disability rating for bilateral hearing loss are 
not met.

The Board is cognizant of the veteran's belief that his 
service-connected hearing impairment should be compensated.  
However, the Board is constrained by the evidence of record 
in view of the applicable regulations which specifically 
preclude the assignment of a compensable rating as a matter 
of law. Here, where the law is dispositive and not the 
evidence, denial of the appeal is appropriate. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

In view of the foregoing, the preponderance of the evidence 
is against the claim, the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the Board finds that the 
criteria for an initial compensable disability rating for 
bilateral hearing loss are not met.  

Duty to Notify and Assist

The Board finds that the notification requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) have been met.  
By letters dated in October 2006 and January 2007, the 
veteran was notified of the evidence not of record that was 
necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.  The veteran was afforded a VA audiology 
examination, a report of which was associated with the claims 
file.  The veteran has also submitted his own statements 
which demonstrate actual knowledge by the veteran on how to 
properly pursue his claim.  The veteran was never prejudiced 
for lack of notice.

The Board also notes that the veteran's bilateral hearing 
loss claim arose from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.  The 
Board concludes that the appeal may be adjudicated without 
remand for further notification.  Therefore, no further 
notice is needed under the Veterans Claims Assistance Act of 
2000 (VCAA).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  All 
relevant medical records have been obtained.  No hearing was 
requested.  No additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

The Board does not have notice of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required. 


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


